.
1 ‘..,       /
:.
         :
:   ,   .‘.   :.”
                        .   ,, ‘.   _ .’   ...I_il
                    ,
                            : .q. I ;r..:.:        :‘,
                       :,
                                    2. :..I .‘:,.‘T:




ltaight htwe~.xmen p&da: wherea in the Cat&q Club oaae.
the AdJutant'OaneraL had m authorlty.toenter Into the eon-
traotthere tivolwd ao?:rae.thsicl~an.av&able appmprIatlon
out cd rhldh they ml&t hale bee&paid. :        ; '.        i




                :
                                                                            :,;    . .._.
8                               x:.                                   .-
                          . .         ‘.               .“’                  ..:..,.._.

1. &morab&s O.-f. 8:,3i&l&on~~~go          4
                                               ..: .                              ..::.
                                                                                     i..
! “’                                                     : ‘.                            Y ..: . .
                                                                            :               ,.<..
    s. SuttonlCat.ate
                   the rental oithi lad omml by it&d
    famed bjrths.%uam Prison Syatm.%.rl934,under.theolr-....y -.
              aw4eeorlbed above.
    ~*ix=atimoea                                ... ,.




                                                      .i
                                                   . AkMl.
                                                         . .
                                                     OoMY
                                                     0          ..
                                                                     BY&


                                                                      ..-    .’